Citation Nr: 1507451	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction of the case lies with the RO in New York, New York.

In August 2013, the Veteran testified at a videoconference hearing held by the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In May 2010, the Veteran filed a claim to establish service connection for PTSD.  As will be discussed below, the Veteran has been diagnosed with various psychiatric disorders other than PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of above, the Board has expanded and recharacterized the Veteran's claim as stated on the title page of this decision.

In August 2013, the Veteran submitted additional evidence in support of his claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  A valid diagnosis of PTSD related to military service is not of record.

2.  The Veteran's substance-induced mood disorder results from his voluntary use of drugs and alcohol and is not secondary to a service-connected disability.

3.  The evidence of record does not show any other acquired psychiatric diagnosis related to military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA letter issued in July 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Veteran's service treatment records and VA and private medical treatment records have been obtained.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In a November 2010 VA examination report, the Veteran indicated that he filed for a disability claim with the Social Security Administration (SSA) following a back injury on the job approximately in 2002 as he had not been gainfully employed since that time.  The Federal Circuit has held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from the SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.  Id. at 1321.  The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance.  Id. at 1323.  The Federal Circuit's reasoning in Golz is controlling here.  There is no evidence or allegation that his SSA disability claim was due to his claimed psychiatric disability, which is being denied service connection in this Board decision.  Indeed, the Veteran indicated that his unemployment in the previous 8 years was due to physical health problem, not symptoms of PTSD.  During the August 2013 Board hearing, the Veteran clarified that he was on SSA disability benefits and it was based on his back, not psychiatric disability.  Any SSA records pertaining to a back disorder could not alter the ultimate disposition of claim being denied.  Further efforts to obtain any SSA records for the back are clearly not warranted, as SSA records would provide no reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

A VA mental disorders examination in connection with the Veteran's psychiatric disability claim was conducted in November 2010, and the report of this examination is obtained.  Specifically, the VA examination was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by his private attorney.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's psychiatric symptoms, occurrence of any stressor during service, and any relationship between his current symptoms and in-service stressors.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

The Veteran asserts that he has PTSD due to traumatic experience during service in Vietnam.  In a June 2010 written statement, the Veteran reported that on two occasions, the Veteran's ship received incoming small arms fire from enemy combatants while loading aircraft at night.  He also reported finding a friend who died while cleaning an electrical component and feeling "complicit" for the people being killed and wounded in the war.  At the August 2013 Board hearing, the Veteran testified that he served on a seaplane tender that operated out of Cam Ranh Bay in Vietnam and his duties involved maintenance and loading of weapons of sea planes.  He stated that he came under small arms fire two or three times while loading the aircraft.  He described that the enemy sent a boat out to look for muzzle flashes with large caliber guns and would blow up patrol.  He claimed that his PTSD was caused by guilt from loading weapons on the aircraft that he believed indiscriminately used these weapons, to include on innocent people.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection for PTSD is not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of a current disability, there can be no valid claim for service connection).  The Court has also held that the requirement of a current disability is met if the disability was present at any point during the claim period or potentially even if present shortly prior to the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

In this regard, the Board acknowledges that there are notations of PTSD in the file.  Private treatment notes from the Veteran's family physician, Norman Haywood, M.D. note PTSD associated with witnessing the killing of children and innocent civilians while in Vietnam.  In a September 2010 written statement, Dr. Haywood indicated that he has been treating the Veteran since July 2001 and the Veteran suffers from PTSD that originated from the duties he performed while serving in the Navy.  It was noted that the Veteran related to him that the Veteran assembled bombs and loaded them on ships and expressed deep pain by feeling complicit in the harm those bombs inflicted on innocent women and children.  Dr. Haywood further noted that the Veteran's PTSD manifested by severe anxiety, depression, panic attacks, agoraphobia, and anger with explosive episodes.  Additionally, progress notes dated from February 2010 to June 2010 from the Babylon, New York Vet Center also reflect the Veteran's recollection of his feelings about loading planes with weapons that were used to kill people.  In a July 2013 letter, the Veteran's social worker indicated that the Veteran has been attending the Vet Center "for issues regarding PTSD" since February 2010.

However, the Board finds that Dr. Haywood's diagnosis of PTSD and the notation of PTSD by the Veteran's Vet Center social worker lack probative value because they do not explain the basis for the PTSD diagnosis.  In particular, they do not address whether the Veteran meets any of the specific diagnostic criteria for PTSD in accordance with DSM-IV.  Additionally, Dr. Haywood noted in an August 2013 treatment note that the Veteran suffers from "PTSD associated with witnessing the killing of children and innocent civilians while in Vietnam."  However, during the August 2013 Board hearing, the Veteran indicated that he believed that the weapons he loaded onto the planes were probably used indiscriminately to include on innocent civilians, which implicates that he did not actually witness the killing of innocent civilians.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative). 

In Cohen v. Brown, the Court held that "a clear (that is unequivocal) PTSD diagnosis made by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the adequacy of the stressor".  10 Vet. App. 128, 140 (1997).

In this case, however, Dr. Haywood, although a physician, is not a mental health professional.  It appears that he is, in fact, a doctor of osteopathic medicine (D.O.) as reflected in the treatment records dated August 2013.  Furthermore, there is ambiguity about the diagnosis since there is a November 2010 VA examination that specifically stated the criteria for a diagnosis of PTSD are not met, and that the stressors that the Veteran claimed were not sufficient to meet the DSM-IV criteria for PTSD.  The November 2010 VA examiner, who is a licensed psychologist, considered the Veteran's lay statements regarding his psychiatric symptoms and the claimed in-service stressor events but opined that the Veteran did not report symptoms consistent with a DSM-IV diagnosis of PTSD.  

The Board finds that the weight of the evidence establishes that there is no valid diagnosis of PTSD.  The November 2010 VA examination is more probative because it specifically addresses the question of whether a diagnosis of PTSD can be supported by the stressors identified and addresses specifically whether the Veteran has PTSD as opposed to some other psychiatric disorder.

Additionally, VA outpatient mental health treatment reports rendered multi-axial psychiatric diagnoses pursuant to the DSM-IV, but none of them included a diagnosis of PTSD.  VA treatment records dated from September 2008 to November 2012 reflect that the Veteran has been seen for mood symptoms and prescribed Diazepam for anxiety.  He also complained of sleep disturbance, nightmares, anxiety, and depression.  VA psychiatry notes dated in October 2009, March 2010, July 2010, and October 2010 noted diagnostic impressions of substance-induced mood disorder; cannabis abuse and cocaine abuse in early remission; alcohol misuse; rule out major depressive disorder, likely recurrent; and rule out chronic PTSD.  An August 2010 VA psychiatry report noted diagnoses of mood disorder and rule out PTSD on Axis I.

As such, the most probative evidence of record does not show a valid diagnosis of PTSD.  The criteria for a grant of service connection for PTSD are consequently not met.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that if the Veteran fails to demonstrate any one of the elements for a grant of PTSD, including, medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a), denial of service connection will result).

With respect to the currently diagnosed non-PTSD psychiatric disorder, specifically, substance-induced mood disorder, the Board finds that service connection is also not warranted for this condition.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2014). 

An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  Direct service connection may be granted only when a disability was incurred in the line of duty, and not the result of a veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  There is no indication that the substance abuse is secondary to, or as a symptom of a service-connected disorder.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  Here, the November 2010 VA examiner opined that the Veteran's cannabis abuse/dependence and associated mood disorder have no apparent connection to any military event, injury, or fear of hostile military or terrorist activity and are thus less likely as not caused by his military service.  As such, the Veteran's diagnosed cannabis abuse and cocaine abuse in early remission and alcohol misuse, as well as substance-induced mood disorder, cannot be service-connected.

Finally, the November 2010 VA examiner opined that the Veteran did not report symptoms consistent with any other psychiatric disorders.

The Board has considered the lay statements from the Veteran and his family regarding the Veteran's symptoms of anger, avoidance of noise and people, and social withdrawal ever since his military service.  However, while these statements are competent evidence of psychiatric symptoms experienced by the Veteran, the Board finds that they are not competent as to the question of whether he has an acquired psychiatric disability, which is attributable to service.  To the extent that lay persons have asserted that he has a current psychiatric disability related to service, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

However, here, the diagnosis of a psychiatric disability cannot be made by a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  Therefore the disability is not a simple medical condition that the Veteran or his family has been shown to be competent to identify.  It is not argued or shown that the Veteran or family member is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

Where, as here, there is a question of the presence or a diagnosis of the claimed disability, not capable of lay observation by case law, and the claimed disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of a psychiatric disorder in service or since service, the lay statements are not competent evidence favorable to the claim.

In summary, in the absence of competent medical evidence of a diagnosis of PTSD that meets the DSM-IV requirements and given the weight of the competent medical evidence against a finding that any other psychiatric disorder is causally related to service, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disability was incurred in service.  The evidence is also against service connection for substance abuse.  As such, the benefit of the doubt doctrine is inapplicable, and service connection for a psychiatric disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


